Citation Nr: 1047973	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-22 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural 
hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a mental disorder, to 
include anxiety and depression.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1985 to June 1989.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The Veteran had a hearing before the Board in June 
2010 and the transcript is of record.

The RO received additional evidence from the Veteran in June 
2010, before the file was sent to the Board.  A supplemental 
statement of the case (SSOC) was not issued, but this is not 
necessary since the evidence submitted (lay statements from the 
Veteran's mother and sister) were accompanied by a waiver of 
local jurisdictional review.

The issue of entitlement to service connection for a 
mental disorder, to include anxiety and depression is 
addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify the Veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing was not present during 
service or for decades thereafter, and has not been attributed to 
his military service.  

2.  The Veteran's tinnitus was not present during service or for 
decades thereafter, and has not been attributed to his military 
service.


CONCLUSIONS OF LAW

1.  The Veteran's hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be presumed 
to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2010).

2.  The Veteran's tinnitus was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1110, 1131, and 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in March 2008.  That letter advised the Veteran of 
the information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   The letter also explained how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The claimant 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.

The Board notes, as will be discussed in the remand portion of 
this opinion, that the Veteran did indicate he entered an alcohol 
rehab program while in the military in 1988.  While these records 
are relevant to his anxiety claim, which is being remanded here, 
the Veteran has not indicated, nor is there any other reason to 
suspect, that these records are relevant in rendering a decision 
on the Veteran's hearing loss and tinnitus claims here.   

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The RO provided the Veteran an appropriate VA examination in 
2008.  This examination is adequate because it is based on a 
thorough examination, a description of the Veteran's pertinent 
medical history, a complete review of the claims folder and 
appropriate diagnostic tests, to include x-ray.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 
Vet. App. 120, 124-25 (2007) (holding an examination is 
considered adequate when it is based on consideration of the 
appellant's prior medical history and examinations and also 
describes the disability in sufficient detail so that the Board's 
evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim(s).  

Service Connection (Hearing Loss and Tinnitus)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for hearing loss may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. §§ 
3.307, 3.309(a).  Here, no legal presumption is applicable 
because the earliest evidence of the Veteran's hearing loss is 
decades after service. 

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran claims he has hearing loss and tinnitus as a result 
of acoustic trauma he sustained in the military as an infantryman 
serving overseas in the Philippines.  The Veteran also 
specifically references an incident in the military where a 
firearm went off unexpectedly within 20 feet of him when he was 
not wearing hearing protection. 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current hearing problems and ringing in the ears.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

With respect to claims for service connection for hearing loss, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385 (2008), discussed 
below, then operates to establish when a hearing loss disability 
can be service connected.  Hensley at 159.

That is, for the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

 The Veteran's DD-214 confirms the Veteran served as a rifleman 
with overseas service and, therefore, in-service acoustic trauma 
is conceded.  The specific firearm incident referenced by the 
Veteran, however, is not noted in the Veteran's service treatment 
records.  Indeed, the Veteran's service treatment records are 
completely silent as to any complaints, treatment or diagnoses of 
hearing loss or tinnitus.  The Board notes the Veteran did 
complain of an ear infection or ear pain in June 1986 and again 
in December 1986, but no hearing loss or tinnitus was ever noted.  
The Veteran received multiple audiological tests during his 
military service, to include in June 1984, 1985, 1987, 1988 and, 
on separation in June 1989.  At all times, not only was the 
Veteran's hearing within normal limits as described in 38 C.F.R. 
§3.385, but the threshold levels listed in all of these various 
audiological tests were about the same, ranging from 0 decibels 
to no more than 15 decibels at any frequency level.  In short, 
the Veteran's service treatment records are silent as to any 
findings consistent with in-service incurrence of hearing loss or 
tinnitus.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  

The pertinent inquiry, then is whether the Veteran's current 
hearing loss and tinnitus can be related to in-service noise 
exposure or any other incident of his military service.  The 
Board concludes it cannot.

After service, the Veteran was afforded a VA examination in 
October 2008.  Therein, the Veteran conceded that after service 
he worked in a factory with significant noise exposure.  Indeed, 
the Veteran conceded to this fact during his hearing before the 
Board in June 2010 as well.  The Veteran indicated, however, as 
noted in the 2008 VA examination report, that he always wore 
hearing protection both in the military and thereafter while 
working in the factory.  The only time the Veteran was exposed to 
acoustic trauma without hearing protection, according to the 
Veteran, is the one incident where a firearm went off 
unexpectedly in short range.  He claims he has had problems with 
his hearing since that time as well as tinnitus.

On examination, objective testing revealed bilateral 
sensorineural hearing loss and tinnitus.  With regard to likely 
etiology, however, the examiner opined that the Veteran's hearing 
loss and tinnitus was not as likely as not to be related to his 
military service.  Within her November 2008 addendum, the VA 
examiner explained that the Veteran's hearing was tested 
frequently in the military and there simply is no showing of 
significant threshold declines from enlistment to separation.  
The Veteran's occupational noise exposure following the military, 
even with the use of hearing protection, also cut against the 
likelihood that the Veteran's hearing loss and tinnitus were 
related to his military service.  Even after reviewing service 
treatment records and considering the Veteran's testimony that 
hearing loss and tinnitus began in the military, the examiner 
found it unlikely to be the case. 

The Board finds the examiner's opinion persuasive.  It is based 
on a thorough examination and a review of the Veteran's service 
treatment records.  Also significant, no medical professional has 
ever linked the Veteran's hearing loss and tinnitus to any 
incident of his military service.

In short, the medical evidence does not show hearing loss or 
tinnitus for decades after service and no medical professional 
has ever linked the Veteran's current diagnoses to any incident 
of service.  Although the Board has considered the Veteran's 
statements regarding continuity of his symptomatology, his claim 
fails based on the lack of medical opinion linking his current 
diagnoses to his reported continuous symptoms.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, 
the Board concludes service connection for hearing loss and 
tinnitus is not warranted.


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran claims his problems with anxiety and depression began 
in the military when he was stationed in the Philippines while 
his sister was very ill and possibly dying.  He testified during 
his hearing before the Board that he went into the military with 
the understanding he would not be sent overseas.  During his time 
in the military, his sister, whom he maintains he was very close 
to, was very ill and needed a kidney transplant.  He was allowed 
leave to get tested as a possible match to donate his kidney.  

When he returned unable to give his sister a kidney, he was 
denied any additional leave to see his family and testified he 
went AWOL on two occasions to see her.  He further testifies that 
his performance in the military declined, that he began drinking 
excessive quantities of alcohol and ultimately was admitted into 
an alcohol rehab program while on active duty around December 
1988.  He claims that although treated for alcohol abuse, he 
believes that really his problems were mental, to include 
significant depression and anxiety over his sister's health and 
being away from his family.  In support of his claim, the Veteran 
submitted two statements, one from his mother and one from his 
sister, confirming the events and also indicating they felt the 
Veteran returned from the military a completely different person.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

In this case, VA outpatient treatment records from 2001 to 2009 
indicate treatment mainly for alcohol abuse, but also reflect 
diagnoses of bipolar disorder and depression.  

The Veteran's service treatment records indicate the Veteran was 
returning home to donate a kidney and, indeed, was tested around 
July 1986 for any possible kidney infections.  The Veteran's June 
1989 separation examination, moreover, confirms the Veteran was 
hospitalized in an alcohol rehab institute in Great Lakes, 
Illinois.  At that time, however, the Veteran denied any symptoms 
of excessive worry or depression.  

The RO made some attempts to obtain any and all rehab treatment 
records from the Great Lakes Naval Hospital.  The Hospital, 
however, replied, indicating they did not have the records, but 
that upon separation from the service, such records would be 
located at the National Personnel Records Center (NPRC).  It does 
not appear the RO made any follow-up requests to the NPRC to 
obtain these records.  Accordingly, the Board finds efforts to 
obtain these records, which are highly relevant to the claim on 
appeal, are incomplete and further efforts should be made.  The 
RO should also obtain the Veteran's personnel records, which the 
Veteran testified will document a decline in his performance in 
the military due to depression.  

The Board finds the Veteran's description of his sister's health, 
his efforts to donate his kidney to her and the overall 
circumstances of his service credible.  His service treatment 
records confirm, at the very least, that he had intentions of 
donating a kidney in 1986 and entered an alcohol rehab program 
prior to his separation in 1989.  As such, a VA examination is 
necessary to ascertain whether any of the Veteran's current 
psychiatric diagnoses are related to these in-service events.  
See McLendon, 20 Vet. App. 79.

The RO should also make efforts to obtain any recent VA 
outpatient treatment records from May 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain any recent treatment records for 
the Veteran from the VA Medical Center in 
Cincinnati, Ohio from May 2009 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.

2.  Ask the NPRC, or any other appropriate 
agency, to provide the Veteran's 
hospitalization and alcohol treatment records 
from the U.S. Naval Hospital in Great Lakes, 
Illinois from May 1985 to June 1989.  All 
efforts to obtain these records should be 
fully documented, and any facility contacted 
must provide a negative response if records 
are not available.

3.  Ask the NPRC, or any other appropriate 
agency, to provide the Veteran's personnel 
records for his military service from May 
1985 to June 1989.  All efforts to obtain 
these records should be fully documented, and 
any facility contacted must provide a 
negative response if records are not 
available.

4.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for a VA psychiatric examination for the 
claimed conditions of anxiety and depression 
to ascertain the Veteran's current diagnoses 
and likely etiology.  The claims folder and a 
copy of this Remand must be made available 
to, and be reviewed by, the examiner prior to 
the examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations. 

The examiner should indicate whether the 
Veteran currently has any psychiatric 
diagnoses and, if so, whether any such 
diagnosis is at least as likely as not related 
to the circumstances around the in-service 
attempt to donate his kidney to his sister, 
her failing health while he was stationed in 
the Philippines or any other incident of his 
military service.   

It would be helpful if the physician would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The physician should provide a complete 
rationale for any opinion provided reconciling 
all conflicting medical evidence. 

5.  After the above is complete, readjudicate 
the Veteran's claim.  If the claim remains 
denied, provide the Veteran and his 
representative a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2010).  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


